EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MARTIN MILLER on October 27, 2021.

The application has been amended as follows:
Claim 2, line 2: “a first central axis” was changed to --a first central axis of the pump system--.
Claim 2, lines 3-4: “and the second central axis is perpendicular is to the first central axis” was changed to --and the second central axis of the pump system is perpendicular to the first central axis of the pump system--.
Claim 8, line 3: “the second direction is opposite the first direction” was changed to --the second direction of the tube component is opposite to the first direction of the tube component--.
Claim 15, line 3: “along the first central axis and” was changed to --along a first central axis of the pump system and--.


REASONS FOR ALLOWANCE
Claims 1 – 20 are allowed for the reasons stated on page 7 in the last office action, dated 08/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746